Exhibit June 24, For Immediate Release Sport Supply Group Acquires Assets of Webster’s Team Sports - - South Florida’s Leading and Most Respected Team Sports Distributor · Transaction Enhances Coverage of Florida · Combines Forces with Long-Time Competitor · Company Eyeing Additional Opportunities Dallas, TX. Sport Supply Group, Inc. (NASDAQ: RBI) today announced it has acquired substantially all of the assets of Webster’s Team Sports (A.KA. Webster’s Sports Center) of Pompano Beach, Florida. Webster’s, founded in 1946, is south Florida’s leading team sports distributor to the school, college and youth league markets.Sport Supply Group did not assume any liabilities in the transaction. Financial terms were not disclosed. Adam Blumenfeld, Chairman and CEO stated: “Sport Supply intends to dominate team sports distribution in the state of Florida and this acquisition is a key ingredient towards satisfying that goal. Webster’s has been a fixture in the team sports community for over 60 years, and we are thrilled to have industry leaders Bob and Bill Webster, and their staff of professional salesmen and saleswomen join our Company. The combination of Webster’s efforts with our existing direct sales presence in Florida gives Sport Supply Group state-wide coverage and over time should allow us to significantly leverage our overhead in the state. We look forward to many productive years of collaboration and partnership with Webster’s. Sport Supply has competed against Webster’s for nearly 25 years. It will be a pleasure to work alongside their talented sales force and use our combined equipment and branded team uniform one stop shop to service the Florida market.” Bob Webster of Webster's Team Sports, said: "We are thrilled to now be part of the Sport Supply Group family and excited to bring our customers the best in product, service and selection. This is the start of a wonderful new chapter in the long history of Webster's. We are committed to making it a win for our employees and the hundreds of high schools, colleges and youth programs across south Florida." Mr.
